                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SANTOS MARTINEZ BELTRAN,                            )
              Petitioner,                           )
vs,                                                 )             No.3:19-CV-205-C-BK
                                                    )
LOll.l DAVIS, Director,                             )
Texas Department of Criminal Justicc                )
Correctional I nstitutions Division,                )
                       Respondent.                  )

                                                  RDEII.

        In the Findings, Conclusions, and Recommendation filed September 19,2019, the

Magistrate Judge recommended that the Court dismiss Petitioner's habeas corpus petition

without prejudicc lbr failure to exhaust state court remedies. Petitioner i-ailed to file a timely

objection to the Irindings, Conclusions, and Recommendation

       After reviewing the well-reasoned Findings, Conclusions, and Recommendation for plain

error, the Courl tlnds that the findings and conclusions of the Magistrate Judge are corect and

adopts them as the findings and conclusions    ofthe Court

        Accordingly, the petition filed under 28 U.S.C. $ 2254 is DISMISSED WITHOUT

PREJUDICE lbr f'ailure to properly exhaust state court remedies.

        After considering the record in this case and recommendation of the Magistrate Judge,

Petitioner is DENIED a Certificate of Appealability. The Court adopts and incorporates by

refbrcnce the Magistrate Judge's Findings, Conclusions and Recommendation in support             olits

findings that the Petitioner has failed to show   (l)   that reasonable jurists would find this Court's

"asscssment ol'thc constitutional claims debatable or       urong" or (2) that reasonable jurists would

find "it debatable whelher tlrc pelition statcs a valid claim ofthe denial of a constitutional right"
and "debatable whcther [this Court] was correct in its procedural   ruling." Slact   v, McDaniel,

529 U.S. 473,484    (200\
       Datcd this               October,20l9.
                    -4-O^rof
                                                                                             ,1
                                                                         -?.1,'?'rn   'ri


                                                     R.             GS
                                             SENI         UN        STATES                  CT JUD(;8,


                                                                             (




                                                 2
